Title: To Thomas Jefferson from Benjamin Vaughan, 11 December 1788
From: Vaughan, Benjamin
To: Jefferson, Thomas



Dear Sir
London, Decr. 11, 1788.

Dr. Duncan of Edinburgh an old friend having informed me, that Professor Cleghorne of St. Andrews wishes earnestly for an opportunity of being known to you, and having reminded me at the same time that Pr. Cleghorne has rights of hospitality over me; I hope you will not think it too presuming in me to introduce this gentleman to you. The pain I feel in taking a liberty of this kind, is certainly lessened by my persuasion that you will find Pr. Cleghorne a respectable person and well meriting your acquaintance.  He is now travelling with Lord Hume. I have the honor to be, with great esteem, Dear sir, Your respectful & obedt. servt.,

Benjn. Vaughan

